Title: To Alexander Hamilton from Nathaniel Hazard, [11 October 1791]
From: Hazard, Nathaniel
To: Hamilton, Alexander



[New York, October 11, 1791]
Sir

I should not have so soon addressed you again but to apologize for a Freedom, I reluctantly took, & would not have done for any American. An english Gentleman Robert Fearon Esqr. has Business respecting the Estate & Affairs of a Coll. Mercer in Virginia, in which in 1773 the President had a personal Agency. At his Request, I barely present him for official Information. He is the Gentleman who dined with me in Company lately with Dr. Johnson & Mr. Wolcott. He has been regularly bred to the Law at the Temple, & came out from England to Virginia, from whence his Uncle John Foxcroft Esqr. I believe originally came, I mean the late Postmaster General. He has Letters from Governor Franklyn & others to distinguished Characters in America. He is here much caressed by the English. He does not admire however I find Sir John Temple. I became acquainted with Mr. Fearon on my late Journey to Philadelphia, I found him a polite amiable young Gentleman, & was flattered with the Attachment he shewed me after I had apprised him, to prevent Misapprehension, that I was a plain Citizen & not a fashionable Man. He hurried from Philad to return with me. We had a gay & agreeable Tour especially on our Way to Philad, attended with some very odd & laughable Adventures. He had Letters to the British Consul, & several eminent Merchants in Philad. He barely made his Bow to the Consul. His Wish is an american Introduction, & no Doubt he has Curiosity to see the American Premier. The Earl of Wycombe’s three Curiosities are to see New England, the President, & Premier. Mr. Fearon who returns to England in the Spring, will give a better Account of America, I suspect, than the Marquis of Lansdowne’s Son. He staid a very few Days in New york. Dr. Johnson dined one Day with him at Sir John’s; he said he was a well behaved young Gentleman & appeared to be fond of Information. Sir John asked Leave of Coll. Burr to introduce him, he I believe never went. He travelled Post thro’ New England. Dr. Dwight (who was lately in Town) marvelled that he left New haven, on Commencement Day. He is to go from Boston to Virginia by Sea. If this is the british Mode of acquiring Information—God help them! I presume this young Lord will be a proper Bureau Aid du Camp to Lord Sheffield; who I pray fervently will attack Mr. Coxe. I should glory in volunteering with him, as an Aid.
Mr. Fearon returns to America to settle in his Profession in Virginia. He is an unbiassed young Englishman, offers well as to at least decent Abilities. His Billetts discover Wit, as well as Politesse. I mean to correspond with him, when he settles, & learn truly the Interior of So. Politics. He is domestic with a Number of principle People there. An ill Impression has been attempted upon him, as to the President’s Inacessibility & Distance; it was done by a Refugee Officer. I effaced it. Fearon is domestic with Governor Franklyn, yet appears to be a Whig. He is observant, & I dare say the British Premier will catechise him.
I go to Connecticut to attend the Assembly with my fraternal Friend, Mr. Maxwell on Business, he has Edwards our Advocate & Pilot. I will press Turn Pike Roads & the national Manufactures in Jersey upon my Connecticut acquaintance. Laurence will I beleive try it here in January. I will write from New haven.
Vale
P.S. I am afraid you will think me intrusive in Fearon’s Business. A Letter to Mr. Coxe, would not have gratified him. He told me, thus “Bond will I know, present me in Form, but I want to reconnoitre ‘en famille’ both President & Premier.” I also feel uneasy at my last, unguarded, written Chat. As a public Man, I respect you more highly than any Man living, Ledyard’s Death, as a Friend, ought to wound me more deeply that any private Man’s in Existence. I know your Time is more than filled up. I wish barely Three Words “All is well” & two Letters—thus, A.H.
Inclosed is Peter Pendulum. It came from the East. O. W. when here said Halt! on that Business. I have wrote Halt! & I mean to say Halt! next Week. I have sent unknown to Fenno “Ventoso.” It is a general & liberal Squib. There is a Parson Palmer at Philadelphia, an Universalist. I will borrow your Envelope. Please to read the next Letter, I write to him, & suppress it, if you think best.

Bogert can explain, why I trouble you now with my Letter to him, if an Apology is necessary.
Octor. 11th. 1791
